Citation Nr: 0633553	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite to the hands and feet.

3.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to August 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he PTSD as a result of events he 
experienced during his wartime service in Korea in the early 
1950s.  Specifically, he has testified about an incident when 
a drunken American soldier entered a tent where the veteran 
was sleeping, fired a weapon, and held the people in the tent 
at bay for several hours while the veteran waited outside in 
the snow.  The veteran related that this soldier was arrested 
and prosecuted and received a prison sentence as a result of 
the incident.  The incident appears to be one capable of 
verification.  Furthermore, if it is verified, and 
examination to determine whether it caused the veteran to 
acquire PTSD would be indicated.

The veteran also contends that he has residuals of frostbite 
of the hands and feet sustained serving in Korea.  His 
service medical records do not document any complaints or 
findings related to frostbite.  VA examination in September 
2003 noted cold injury to the hands and feet, however the 
specific disability was not identified.  The veteran has 
submitted a statement from a private physician, Mahmud 
Bangash, dated in October 2005, that notes that the veteran 
has been Dr. Bangash's patient, that he has reported a 
history of frostbite in Korea, and that an arterial Doppler 
study of the lower extremities was consistent with old 
frostbite.  Accordingly, he has identified pertinent 
outstanding records which must be secured.  Furthermore, a VA 
examination to ascertain what current disability the veteran 
might have as a residual of any cold injury in Korea is 
indicated.

The veteran was last examined by VA to evaluate his lumbar 
strain in September 2003.  At the hearing before the 
undersigned, he alleged that the disability had worsened.  He 
reported treatment by E. Megariotis, M.D.  The claims folder 
contains records of Dr. Megariotis only through October 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide additional 
information regarding the episode in 
service in which an American soldier 
entered a tent where the veteran was 
sleeping, fired a weapon, and held the 
people in the tent at bay.  The veteran 
should specifically be asked to provide 
the date of the incident, the name of the 
soldier involved, the unit involved, and 
the location of the incident.  The RO 
should also request that the veteran 
provide additional details of any other 
claimed stressors.

2.  Following the above, the RO should 
attempt to obtain the official records 
documenting any investigation and 
prosecution of the soldier involved in 
the shooting incident described by the 
veteran.  All records obtained should be 
associated with the claims folder.

3.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran.  Provide JSRRC 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  

4.  Following the above, the RO must 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If it is determined he 
did not, the RO must render a further 
determination to whether he was exposed to 
a stressor(s) in service, and if so, what 
was the nature of the specific stressor or 
stressors.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  These determinations must be 
stated in writing for the record. 

5.  If it is determined that the veteran 
was exposed to a stressor(s) in service, 
the RO should arrange for the veteran to 
be examined by a psychiatrist to determine 
whether he has PTSD resulting from 
exposure to such stressor event(s).  The 
RO must advise the examiner what, if any, 
stressor(s) it has determined to be 
established by the record (and the 
examiner may only consider such 
stressor(s) as the precipitating event(s) 
in service for any diagnosis of PTSD.  

The veteran's claims folder must be  
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  In preparing the report of 
the examination, the psychiatrist should:  
(1) Discuss the sufficiency of the 
identified stressor(s) to produce PTSD; 
(2) If PTSD is diagnosed, discuss the 
signs and symptoms which support such 
diagnosis under DSM-IV; and (3) If PTSD is 
not diagnosed, discuss what is lacking to 
establish such diagnosis.  
6.  The RO should obtain for the claims 
file the complete records of treatment of 
the veteran from Mahmoud Bangash, M.D., in 
Fair Lawn, New Jersey.  The veteran must 
co-operate with this development by 
providing any necessary releases (and in 
conjunction with the request for releases 
should be advised of the provisions of 
38 C.F.R. § 3.158 (a)).

7.  The RO should arrange for the veteran 
to be afforded an examination by an 
appropriate VA physician to determine 
whether he has any disability which, at 
least as likely as not (i.e., 50 percent 
or better probability) is a residual of a 
cold injury (of the hands and feet) in 
Korea in the early 1950's.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
reconcile all findings and conclusions 
with those already of record (in 
particular the October 2005 statement by 
Dr. Bangash), and should explain the 
rationale for all opinions offered.  

8.  The RO should obtain for the claims 
file the complete records of treatment of 
the veteran since October 2003 from E. 
Megariotis, M.D., in Clifton, New Jersey.  

9.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine the 
current severity of his service connected 
lumbar strain.  The veteran's claims file 
and copies of the previous and revised 
criteria for rating disorders of the spine 
must be available to the examiner for 
review in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  The findings 
reported must be sufficient to allow for 
rating under both the prior and the 
revised rating criteria, and should 
specifically include range of motion 
studies of the lumbar spine.  

10.  The RO should readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board if 
indicated.

No action is required of the veteran until he is notified; 
however, he is advised that failure to report for a 
scheduled examination may result in the denial of his 
claim.  See 38 C.F.R. § 3.655.  He has the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).


